Appeal from so much of a final decree in a condemnation proceeding as makes and contains awards for Damage Parcels 9, 10, 11, 12 and 13. Final decree, in so far as appealed from, reversed on the law and the facts, with costs, and the proceeding remitted to the Special Term for a new hearing. The total awards for the damage parcels in question, aggregating $310,444, together with interest from the date of vesting, are grossly excessive. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ,, concur.